Citation Nr: 1627474	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  08-32 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a pelvic disorder (also claimed as pelvic cancer).

2.  Entitlement to service connection for an acquired psychiatric disorder other than major depressive disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and L.M.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  

In August 2012, the Board reopened the claim of entitlement to service connection for a pelvic disorder.  The Board then remanded that claim, as well as a claim of entitlement to service connection for an acquired psychiatric disorder, for additional development.  In September 2014, the Board granted entitlement to service connection for a depressive disorder, remanded the issue of entitlement to an acquired psychiatric disorder other than depressive disorder, and again remanded the issue of entitlement to service connection for a pelvic disorder.

The Veteran testified before a Veterans Law Judge in April 2012.  A transcript of that hearing is associated with the claims file.  The Veteran was notified in March 2016 that the Veterans Law Judge who presided over her hearing was not able to participate in a decision on her appeals, and she was notified of her right to request a new hearing before a different Veterans Law Judge.  That notice advised that if a request for a new hearing was not received within 30 days, the Board would assume she did not desire another hearing and proceed with the adjudication of her appeals.  No such request was received, and neither the Veteran nor her representative has requested a new hearing.

The issue of entitlement to service connection for an acquired psychiatric disorder other than depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In a February 2015 rating decision VA granted entitlement to service connection for pelvic pain (also claimed as pelvic cancer).


CONCLUSION OF LAW

As service connection for a pelvic disorder has been granted, the Board has no jurisdiction to adjudicate the merits of the appeal for service connection for that disability.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014); 38 C.F.R. § 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim of entitlement to service connection for a pelvic disorder has become moot by virtue of the RO's grant of that claim.  In a February 2015 rating decision, the RO granted entitlement to service connection for a pelvic disorder, and the Veteran was notified of that decision in a March 2015 letter.  As the RO's decision represented a full grant of the benefits sought on the appeal, there are no remaining allegations of errors of fact or law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101. 


ORDER

The appeal for service connection for a pelvic disorder is dismissed.



REMAND

VA compensation may be awarded for a disability if a claimant has the disability at the time during the pendency of the claim even though the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   

In this case, the record does not contain sufficient information for the Board to make a fully informed decision on the Veteran's appeal of entitlement to service connection for an acquired psychiatric disorder other than a depressive disorder.  Specifically, medical evidence conflicts regarding whether the Veteran has had a valid diagnosis of posttraumatic stress disorder at any point since filing her April 2006 claim for service connection.  

In this regard June 2011 and January 2015 VA examiners concluded that the Veteran did not have a valid diagnosis of posttraumatic stress disorder due to military sexual trauma.  Those opinions, however, appear to have been largely based on a finding that the Veteran's self-reports of military sexual trauma were not credible because clinical test results indicated that she had exaggerated the severity of her symptoms during the June 2011 VA examination.  Accordingly, they reasoned that any diagnosis based on the Veteran's self-reports would not be valid.  

The VA examiners did not, however, address why the diagnosis was invalid in light of the consistency of the Veteran's self-reports throughout her years of mental health treatment, recurring indications in treatment records of difficulty being around men and having male treatment providers, the impact that personality disorder traits may have had on her clinical test results, the impact of her religious beliefs and attribution of her infertility in service to military sexual trauma, her assertions that she had responded to her trauma in service with anger and a desire for revenge that drove her to excel, or the claimant's assertions that she felt she had actually been rewarded in service for exhibiting her symptoms.  VA should obtain a medical opinion that addresses the Veteran's entire self-reported history and resolves the conflicting medical evidence.

Further, the January 2015 VA examiner referred to a diagnosis of posttraumatic stress disorder "per the record" in October 2014 VA treatment records.  As the record contains VA treatment records from only 2011 and earlier, VA should obtain the Veteran's mental health treatment records from after January 2011.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA mental health treatment records dated since January 2011.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Obtain any mental health-related records from the Social Security Administration dated since January 2011.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  If the Veteran identifies any additional relevant private treatment records, request that he complete an appropriate release form and obtain and associate with the claims file any non-duplicative relevant records.

4.  Thereafter, schedule the Veteran for a VA examination with a VA psychiatrist regarding the nature and etiology of any acquired psychiatric disorder other than depressive disorder, including any posttraumatic stress disorder related to military sexual trauma.  Provide the examiner access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the electronic claims files, including this Remand, and note such review in the report.  All indicated studies and tests should be performed.  If possible, the appropriate Disability Benefits Questionnaires should be used. 

The examiner should clarify the nature of the Veteran's mental health disorders.  Specifically, the examiner should clarify whether the Veteran has had a valid diagnosis of posttraumatic stress disorder at any point since April 2006 claim.  A clear medical opinion and supporting rationale should be provided.

The examiner should specifically address the apparent conflict between the June 2011 and January 2015 VA examiners' opinions that the Veteran has not had a valid posttraumatic stress disorder diagnosis and findings related to posttraumatic stress disorder in VA mental health treatment records.  See August 2005 VA Treatment Records (military sexual trauma is likely the primary cause of her posttraumatic stress disorder symptoms); September 2006 VA Treatment Records (hallucinations consistent with posttraumatic stress disorder); October 2006 VA Treatment Records (chronic symptoms of posttraumatic stress disorder from military sexual trauma); July 2008 VA Treatment Records (posttraumatic stress disorder-related anger and depression); July 2011 VA Treatment Records (diagnosing complex chronic posttraumatic stress disorder related to military sexual trauma; relational disorder).

If the examiner finds the Veteran has had a diagnosis of any psychiatric disorder other than a depressive disorder at any point since April 2006, the examiner must opine whether that disorder is at least as likely as not related to service, including military sexual trauma and difficulty with infertility.  The examiner must also opine whether it is at least as likely as not that any such diagnosis is caused or aggravated by service-connected disability, including her service connected infertility.  

If the examiner determines that the Veteran has a personality disorder, the examiner must opine whether it is at least as likely as not that she has an additional acquired psychiatric disability due to a disease or injury superimposed upon a personality disorder as a result of her active duty service.

The examiner must take into account and comment on the Veteran's lay statements.  See April 1997 VA Treatment Records (requesting counseling for depression and sexual harassment issues related to Desert Storm); October 1997 VA Treatment Records (blamed military hospitals for physical problems and infertility, angry at doctors); March, April and May 2006 VA Treatment Records (describing traumas, cultural beliefs resulting in despair following assault, despair turning to anger and wishes for revenge, coping by becoming a "super troop"); August 2006 VA Treatment Records (recurring difficulty being around men, attributing infertility to military sexual trauma; a belief pattern of behavior was rewarded in the military); April 2008 VA Treatment Records (an inability to understand her symptoms of posttraumatic stress disorder until following divorce).

Physicians are advised that while the Veteran is not competent to provide a specific psychiatric diagnosis or medical opinion, she is competent to report symptoms and functional limitations.  Physicians are further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous. 

A complete and adequate rationale is required for any and all opinions expressed.  If the physician examiner finds that the requested opinions cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented their consideration of both electronic claims folders, to include identifying the date range of Virtual VA and Veterans Benefits Management System records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


